J-S10026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                          Appellee

                     v.

JASON LEE BROWN

                          Appellant                  No. 2802 EDA 2018


                Appeal from the Order Dated August 29, 2018
              In the Court of Common Pleas of Delaware County
              Criminal Division at No: CP-23-CR-0000151-2013


BEFORE: GANTMAN, P.J.E., STABILE, J., and COLINS,* J.


JUDGMENT ORDER BY STABILE, J.:                          FILED MAY 09, 2019

      Appellant, Jason Lee Brown, appeals pro se from the August 29, 2018

order denying his petition for expungement. We affirm.

      The record reflects that Appellant pled guilty to robbery on December 1,

2003. Other charges were nolle prossed in accord with the parties’ negotiated

guilty plea. Immediately following the plea, the trial court sentenced Appellant

to serve two to five years of incarceration. On April 20, 2017, Appellant filed

a motion to withdraw his guilty plea and a motion to compel discovery. The

trial court denied those motions on May 26, 2017.          On June 16, 2017,

Appellant filed a PCRA petition. The PCRA Court dismissed the petition on

August 6, 2018. On June 4, 2018, while the collateral petition was pending,

Appellant filed the instant expungement petition. The trial court conducted a



* Retired Senior Judge assigned to the Superior Court.
J-S10026-19


hearing on August 20, 2018 and entered the order on appeal nine days later.

This timely appeal followed.

       We review a trial court’s decision to grant or deny expungement for

abuse of discretion. Commonwealth v. V.G., 9 A.3d 222, 223-24 (Pa. Super.

2010). Expungement of criminal history is appropriate where, among other

things, there has been no disposition of criminal charges within 18 months of

an arrest and “the court of proper jurisdiction certifies to the director of the

repository that no disposition is available and no action is pending.”

18 Pa.C.S.A. § 9122(a)(1). Appellant’s brief is largely incoherent, inasmuch

as it acknowledges his guilty plea but also appears to argue for expungement

under § 9122(a)(1). Despite his guilty plea and the nolle prosse of remaining

charges, it appears that he believes there has been no disposition of the

charges filed against him in 2003. It is unclear whether Appellant is seeking

expungement of the robbery conviction or the nolle prossed charges. In either

case, he has developed no coherent argument upon which we can conclude

that the trial court abused its discretion in denying his petition. We therefore

affirm the order.1

       Order affirmed. Application for Relief denied.



____________________________________________


1 Also pending before this Court is an application for relief for “Advancement
of the Appellant’s Briefing Argument,” filed April 9, 2019. The application,
which requests expungement and monetary relief, is dependent upon
Appellant’s success on the merits. Given our disposition, we deny the
application for relief.

                                           -2-
J-S10026-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/19




                          -3-